Citation Nr: 0110558	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-04 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the penis, currently rated as 20 percent 
disabling.

2.  Entitlement to an effective date earlier than February 
12, 1996, for assignment of an increased rating for a gunshot 
wound to the penis and allowance of special monthly 
compensation for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from August 1966 to June 1968.  
He also had active duty for training from June 7 to 21, 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1999 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  A hearing was scheduled to take place 
at the RO in July 2000, however, the veteran canceled that 
hearing and did not request that it be rescheduled.  


FINDINGS OF FACT

1.  The residuals of a gunshot wound to the penis have not 
resulted in voiding dysfunction, urinary tract infection, or 
loss of half of the penis.

2.  The veteran's claim for increased compensation for a 
gunshot wound to the penis was received on February 14, 1996.

3.  The earliest date within the one year period prior to 
receipt of the claim as of which it is factually 
ascertainable that there was an increase in disability was 
February 12, 1996.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a disability rating higher 
than 20 percent for residuals of a gunshot wound to the penis 
are not met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7520, 7522 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

2.  The criteria for assignment of an effective date earlier 
than February 12, 1996, for an increased rating for a gunshot 
wound to the penis and allowance of special monthly 
compensation for loss of use of a creative organ are not met.  
38 C.F.R. § 3.400 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate this claim and complied 
with the VA's notification requirements.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC.  The VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained the veteran's service medical 
records and his post-service treatment records.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The veteran has not referenced any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of the claims.  He has been 
afforded disability evaluation examinations.  With regard to 
the adequacy of the examinations, the Board notes that the 
reports of examination reflect that the VA examiners recorded 
the past medical history, noted the veteran's current 
complaints, conducted physical examinations, and offered 
appropriate assessments and diagnoses.  

The Board is unaware of any additional relevant evidence that 
is available.  The veteran has declined a personal hearing.  
The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO apply the 
new act would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
the VA's resources is not warranted.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider the claims on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To An Increased Rating For Residuals Of A 
Gunshot Wound
 To The Penis, Currently Rated As 20 Percent Disabling.

The Board has reviewed the full history of the veteran's 
service-connected disability.  A service medical record dated 
in July 1970 shows that during the previous month the veteran 
sustained injuries as a result of a misfire of a .50 caliber 
machine gun.  The diagnosis was inflammation and swelling of 
the penis, organism undetermined, secondary to misfire of 
machine gun.  He underwent a meatotomy under local 1% 
Xylocaine.  A meatotomy is defined as incision of the urinary 
meatus in order to enlarge it.  The urinary meatus is the 
opening of the urethra through which urine is discharged.  
See Dorland's Illustrated Medical Dictionary, 27th Edition, 
pages 989-990.  Another service medical record dated in July 
1970 shows that the veteran was also diagnosed with 
epididymitis, right, organism unknown.  

The veteran filed his original claim for disability 
compensation in June 1971.  The RO wrote to the veteran in 
September and November 1972 requesting that he submit medical 
evidence to show that the claimed disability still existed, 
but he did not respond.  As a result, no further action was 
taken on his claim.  

In September 1975, the veteran again requested disability 
compensation.  In his claim form, he reported having two 
children, with the younger one having been born in July 1973.  
He was afforded a disability evaluation examination in 
January 1976.  The report shows that the veteran had a 
history of having sustained a wound to the penis when a 
machine gun accidentally misfired.  This resulted in 
inflammation and swelling of the penis and necessitated the 
performance of a meatotomy.  The veteran also indicated that 
a circumcision was performed.  He stated that he used a 
catheter for several days, but had a very good stream now and 
urinated normally.  His chief complaint was that of 
impotency.  On clinical examination, it was noted that he had 
a normal circumcision and a transverse scar about three 
quarters of an inch long about one half or so proximal to the 
corona.  All other findings were unremarkable.  It was noted 
that the veteran had two children, with the last one born in 
July 1973.  The diagnosis was cicatrix penis.  

In a rating decision of February 1976, the RO granted service 
connection for a cicatrix of the penis and assigned a 
noncompensable rating under Diagnostic Code 7805 (scars).  
The veteran perfected an appeal, but the rating was confirmed 
by the Board in a decision of June 1976.  In the decision, 
the Board considered the veteran's contention that he was 
impotent as a result of the injury, but rejected that 
contention on the basis that he had fathered a child 
subsequent to the occurrence of the injury.  

In February 1977, the RO received copies of medical treatment 
records from William Dutton, M.D.  In a letter dated in June 
1976, the doctor noted that the veteran reported what he 
considered to be a satisfactory sexual function, although 
frequency was somewhat reduced.  Examination revealed a post-
traumatic sclerosis of the distal portion of the corpus 
cavernosus on the right.  The remainder of the examination 
was essentially normal.  The doctor discussed with the 
veteran the fact that his erections would have a less than 
totally normal appearance and that this was to be expected.  
The veteran stated that his erections were not that abnormal 
and that he had been able to satisfactorily produce normal 
relationships except that the penis was not entirely erect on 
both sides all the way to the end.  Subsequently, in a 
decision of February 1977, the RO confirmed the 
noncompensable rating.  The veteran was notified by letter in 
February 1977 of the decision and his right to file an 
appeal, but he did not do so and the decision became final.  

No further correspondence was received from the veteran until 
he submitted a statement in support of claim dated February 
12, 1996, and marked as having been received on February 14, 
1996, in which he requested increased compensation, asserting 
that he had now lost all sexual function.  The RO sent 
letters to the veteran in March and May 1996 requesting that 
he submit evidence, but he did not respond.  In August 1998, 
the veteran again requested increased compensation.  This 
eventually led to a decision in which the RO revised the 
rating to reflect service connection for residuals of a 
gunshot wound to the penis, increased the rating from 
noncompensable to 20 percent, and granted special monthly 
compensation.  The veteran appeals the disability rating and 
the effective date of the increased compensation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities. The RO has assigned a 20 percent rating 
pursuant to Diagnostic Code 7522 which provides that such a 
rating is warranted if there is deformity of the penis with 
loss of erectile power.  The veteran has also been granted 
special monthly compensation based on loss of use of a 
creative organ.  

In order to determine whether a higher rating is warranted, 
the Board has reviewed alternative diagnostic codes.  A 30 
percent rating may be assigned under Diagnostic Code 7520 if 
there has been removal of half or more of the penis.  

Alternatively, under 38 C.F.R. § 4.115a, a genitourinary 
disorder be rated as voiding dysfunction or urinary tract 
infection, whichever is predominant.  Voiding dysfunction may 
be rated based on urine leakage, frequency, or obstructed 
voiding.  Where there is continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than 4 
times per day, a 60 percent rating is warranted.  A 40 
percent rating is warranted where the disorder requires the 
wearing of absorbent materials which must be changed 2 to 4 
times per day.  A 20 percent rating is warranted where the 
disorder requires the wearing of absorbent materials which 
must be changed less than 2 times per day.  

For a rating based on urinary frequency, a 40 percent rating 
is warranted when there is a daytime voiding interval less 
than one hour, or awakening to void five or more times per 
night.  A 20 percent rating is warranted when there is a 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  A 10 
percent rating is warranted when there is a daytime voiding 
interval between two and three hours, or awakening to void 
two times per night.  

For a rating based on obstructed voiding, a 30 percent rating 
is warranted when there is urinary retention requiring 
intermittent or continuous catheterization.  A 10 percent 
rating is warranted if there is marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following:  

	1. Post void residuals greater than 150 cc. 
	2. Uroflowmetry; markedly diminished peak flow rate 
(less than  10 cc/sec). 
	3. Recurrent urinary tract infections secondary to 
obstruction.  
	4. Stricture disease requiring periodic dilatation every 
2 to 3  months.  

A noncompensable rating is warranted for obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.  

For a rating based on urinary tract infection, if there is 
poor renal function, rate as renal dysfunction.  A 30 percent 
rating is warranted if there is recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management.  A 10 percent rating is warranted if 
the disorder requires long-term drug therapy, 1-2 
hospitalizations per year and/or requires intermittent 
intensive management.  See 38 C.F.R. § 4.115a

The evidence pertaining to the current severity of the 
disorder includes VA medical treatment records dated in 
February 1996 and later.  For example, a record dated in 
February 1996 shows that the veteran reported a complaint of 
erectile dysfunction.  He said that he did note some 
erection, but it was brief in duration.  He also reported 
some symptoms of urinary retention.  Following examination, 
the diagnoses were HTN and impotence.  Lab work was ordered 
and Septra was diagnosed.  A record dated in March 1996 shows 
that the veteran reported that he had a dry mouth and 
polyuria which he felt were the result of a medication.  
Following examination, the diagnosis was diabetes.  A record 
dated in November 1996 shows that the veteran complained of 
impotence following an accidental gunshot wound in 1970.  He 
said that he had no other problems.  A record dated in 
February 1997 shows that the veteran had a complaint of 
urinary frequency and urgency.  The diagnoses included UTI 
(urinary tract infection) and urethritis.  Medication was 
prescribed.  A urology clinic record dated in April 1997 
shows that the veteran had previously been seen with 
complaints of dysuria.  He subsequently passed a stone after 
returning home in February 1997, and had three small stones 
in March.  He denied discomfort now.  It was also noted that 
he had a two year history of impotence and new onset 
diabetes.  A record dated in May 1998 shows that the 
veteran's major concern was his inability to maintain an 
erection.  He stated that a pump was not working well and a 
trial use of MUSE [medicated urethral system for erection] 
was not effective.  It was noted that he had sustained a 
penile injury in service.  His stream was good.  It was 
stated that Viagra would be prescribed when available.  

The report of a genitourinary examination conducted by the VA 
in May 1999 shows that the veteran gave a history of serving 
in the reserves in 1970 when a .50 caliber round exploded and 
caused extensive injury to his penis and groin.  He stated 
that there was severance of the corpora cavernosa and it was 
hanging by a distal portion of skin of his urethra and 
corpora spongiosum.  It was necessary to do repair of the 
penis at the Kessler Air Force Base in Mississippi, at which 
time he was circumcised.  He reported that he was in the 
hospital for three weeks, and the replanted tip was viable, 
but that he had been impotent since that time.  He also 
reported that he had a testicular injury on the right side, 
but that the blood supply was intact and at present he still 
had two testicles.  He also had a history of a right renal 
stone in November 1997.  His LH, FSH and testosterone levels 
had been normal in the past.  He had tried Viagra, but it had 
been ineffective.  He was not desirous of a penile implant 
because due to the previous injuries he would not be a good 
candidate for it.  

On examination, the penis had a circumcision scar 
approximately one centimeter proximal to the glans.  Also, 
there was scarring and fibrosis of his distal corpora 
consistent with the previous injury and partial amputation.  
The glans penis was normal as was the urethral portion.  He 
had fibrosis of the tunic albuginea and epididymitis of the 
right testicle secondary to some previous injury.  His left 
testicle was normal.  It was stated that he had been married 
three times, but had not fathered any children and had been 
impotent during the course of his marriage.  The impression 
was that the veteran was impotent, and had abnormal voiding 
pattern.  This was consistent with his traumatic injury with 
distal amputation of approximately two thirds of his penis.  
This, as far as a natural erections were concerned, would 
prove to be total and permanent.  It was noted that he might 
be aided by the implantation of a prosthetic device, but that 
they were fraught with failures and the veteran did not feel 
this to be natural.  Therefore, that was an unacceptable 
modality for him.  

The report of a genitourinary examination conducted by the VA 
in September 1999 clarifies that the veteran did not have 
loss of the penis.  At the time of the examination, the 
veteran had a glans as well as two corpora cavernosi.  
However, there was extensive fibrosis of the right cavernosa 
and some of his left.  He was able to pass water 
satisfactorily.  He also had a circumcision scar.  There was 
an entrance wound on his right scrotal raphe that measured 
approximately 2-3 inches.  The scar on the penis was 
described as being consistent with a surgical procedure and 
resembling the type of incision that you wound see with a 
penile amputation; however, his penis was present.  The 
examiner summarized by stating that the veteran had loss of 
use of an organ from his shrapnel injury, and that with the 
amount of fibrosis which had had in his corpora cavernosa he 
was not amenable to any type of injections or oral 
medications that would alleviate it.  The examiner stated 
that the only thing that would enable a man with this much 
fibrosis to have sex would be a corpora cavernosoplasty with 
implantation of a penile prosthesis, but the veteran was 
leery of that with just cause due to the risk of infection 
and the possibility of developing loss of his penis.  

After considering all of the evidence of record, the Board 
finds that the residuals of a gunshot wound to the penis have 
not resulted in loss of half of the penis or voiding 
dysfunction.  On the contrary, the most recent VA examination 
clarified that the veteran has not had loss of any 
significant portion of the penis.  The scarring of the penis 
and the impotence are the types of manifestations 
contemplated by the current rating under Diagnostic Code 7522 
which provides that such a rating is warranted if there is 
deformity of the penis with loss of erectile power.  Although 
his treatment records show that he has occasionally reported 
complaints of urinary dysfunction, those complaints have 
never been attributed to his service-connected penile injury.  
The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation is to be avoided.  See 38 C.F.R. § 4.14 
(2000).  Moreover, his recent VA examinations show that he 
has no current urinary complaints.  Accordingly, the Board 
concludes that the criteria for assignment of a disability 
rating higher than 20 percent for residuals of a gunshot 
wound to the penis are not met.

The record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his disorder has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  He has not 
recently been hospitalized for this disability.  Although he 
is now unemployed, there has been no evidence submitted that 
the veteran is unemployable due to this service-connected 
disability.  A decision from the Social Security 
Administration dated in May 1999 shows that the veteran was 
found to be unemployable due to a nonservice-connected left 
sided hemiplegia as a result of a head injury.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated that his service-connected disability has 
resulted in marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 



II.  Entitlement To An Effective Date Earlier Than February 
12, 1996, For Assignment Of An Increased Rating For A Gunshot 
Wound To 
The Penis And Allowance Of Special Monthly Compensation
 For Loss Of Use Of A Creative Organ.

The effective date of an increased rating shall be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  The effective date of an increase in 
disability compensation may also be assigned for up to one 
year prior to the date of the receipt of the claim if it is 
factually ascertainable that an increase in disability 
occurred and the claim is received within one year from such 
date.  See 38 C.F.R. § 3.400(o) (2000).

The veteran contends that an effective date earlier than 
February 12, 1996, is warranted for assignment of a total 
disability rating because he was impotent prior to his 
application for an increased disability rating.  The 
veteran's claim for an increase was received on February 14, 
1996.  The Board notes that the RO assigned an effective date 
of February 12, 1996, because that was the date of the 
earliest VA treatment record showing complaints of impotence.  

The Board finds that an earlier effective date is not 
warranted because the earliest date within the one year 
period prior to receipt of the claim as of which it is 
factually ascertainable that there was an increase in 
disability was February 12, 1996.  In this regard, the Board 
notes that no other medical evidence was submitted pertaining 
to treatment received by the veteran for his service-
connected disability during the one year period immediately 
prior to the claim for increased benefits of February 14, 
1996.  Accordingly, the Board concludes that the criteria for 
an effective date earlier than February 12, 1996, for an 
increased rating for a gunshot wound to the penis and 
allowance of special monthly compensation for loss of use of 
a creative organ are not met.




ORDER

1.  An increased rating for residuals of a gunshot wound to 
the penis, currently rated as 20 percent disabling, is 
denied.

2.  An effective date earlier than February 12, 1996, for 
assignment of an increased rating for a gunshot wound to the 
penis and allowance of special monthly compensation for loss 
of use of a creative organ, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

